Citation Nr: 1519134	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the left knee with post-traumatic degenerative joint disease, post operative residuals of torn anterior cruciate ligament (left knee disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to an initial compensable evaluation for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to October 1988.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to a clothing allowance due to an oversized left knee brace and entitlement to an earlier effective date as to the compensation rating and cost of living adjustments for the Veteran's service-connected disabilities have been raised by the record in an April 2013 Form 9 filed in relation to the instant decision.  These issues have been raised for the first time and have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The RO first granted service connection for a left knee disability in a January 1989 rating decision and assigned a 10 percent disability rating, effective October 13, 1988.  In February 2003, the Veteran filed a claim for an increased rating for his left knee disability, and in May 2003 the RO increased the disability rating to 20 percent, effective February 3, 2003.  In September 2009, the Veteran alleged his left knee disability had worsened.  Following an August 2012 VA examination, the RO continued the Veteran's left knee disability evaluation at 20 percent, and the Veteran' filed a timely substantive appeal.

The Veteran last underwent a VA knee examination in August 2012.  In a January 2015 brief in support of his claim, he alleged his left knee disability increased in severity since that examination.  As the Veteran's most recent examination was over three and a half years ago, the claim must be remanded to afford the Veteran a new and contemporaneous VA examination to properly evaluate the current severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).  As discussed below, the noncompensable rating assigned to the Veteran's service-connected right knee disability and the 10 percent rating for left knee instability are also being disputed.  Accordingly, the new VA examination must evaluate the current severity of both of his service-connected right and left knee disabilities.

In a February 2013 rating decision, the RO granted service connection for left knee instability, assigning a 10 percent disability rating, and also granted service connection for a right knee disability, assigning a noncompensable rating.  In an April 2013 Form 9, filed in connection with instant decision, the Veteran also claimed his right knee disability and left knee instability were more severe than the ratings reflected; the Board construes this statement as a notice of disagreement with those ratings assigned in the February 2013 decision.  There is no indication that a statement of the case has been issued addressing these claims and the Veteran has not withdrawn this notice of disagreement.  See 38 C.F.R. § 19.26 (2014).  As a result, the appropriate Board action is to remand these issues to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO must adequately develop the Veteran's claims, to include affording him a new VA knee examination, prior to issuing a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completion of the foregoing, the Veteran must be afforded a VA examination to determine the current severity of his bilateral knee disorders.

The complete file, including all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated diagnostic tests and studies as the examiner deems appropriate must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must indicate, with regard to each knee:

(a)  whether there is favorable or unfavorable ankylosis of the knee;

(b)  whether there is any semilunar cartilage and, if so, whether it has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint;

(c)  whether there is any recurrent subluxation or lateral instability, and if so, whether it is slight, moderate, or severe;

(d)  whether there is any impairment of the tibia and fibula and, if so, whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula (if there is malunion, the examiner must specify whether it is marked, moderate, or slight); and

(e)  whether there is genu recurvatum.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to his service-connected bilateral knee disabilities.

All opinions provided must include a complete rationale.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim for a disability rating in excess of 20 percent for a left knee disability.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

6.  After accomplishing the VA knee examination and any additional development as necessary, the RO must also reexamine the Veteran's claims for an initial disability rating in excess of 10 percent for left knee instability and an initial compensable rating for a right knee disability and prepare a statement of the case.  If, and only if, the Veteran files a substantive appeal with regard to these claims, the RO must return them to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

